In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3236 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

NAPOLEON FOSTER, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
         No. 1:08‐cr‐00880‐1 — Robert W. Gettleman, Judge. 
                     ____________________ 

      ARGUED JULY 5, 2018 — DECIDED AUGUST 31, 2018 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  SCUDDER  and  ST.  EVE, 
Circuit Judges. 
    SCUDDER, Circuit Judge. For his part in the armed robbery 
of a credit union, Napoleon Foster was convicted of robbing 
a financial institution, using a firearm during the robbery, and 
possessing a firearm as a felon. The district court sentenced 
Foster as an armed career criminal but later vacated the sen‐
tence because one of his prior convictions no longer qualified 
as  a  predicate  offense.  On  appeal  from  resentencing,  Foster 
2                                                        No. 17‐3236 

argues that the district court erred in its determination of the 
advisory  guidelines  range  applicable  to  the  robbery  offense 
by imposing an enhancement under U.S.S.G. § 2B3.1(b)(2)(F) 
for his coconspirator’s threat to detonate a bomb during the 
robbery.  Relying  on  the  language  used  by  the  Sentencing 
Commission in Application Note 4 to U.S.S.G. § 2K2.4, he con‐
tends that the sentence he received under 18 U.S.C. § 924(c) 
accounts for the bomb threat and thus the threat cannot also 
enhance  the  advisory  range  for  the  robbery  conviction.  We 
agree and therefore vacate Foster’s sentence and remand for 
resentencing. 
                                   I 
    In  January  2006,  Foster  hatched  a  plan  with  Asia  Hill  to 
rob  a  credit  union  in  Riverdale,  Illinois.  Hill  then  recruited 
Charles Anderson, and the trio met on the day of the robbery 
to review the plan. Foster supplied Hill and Anderson with 
guns  to  use  during  the  robbery,  drove  them  to  the  credit 
union, and waited nearby while they went inside. During the 
robbery, Hill directed a teller to empty the cash drawers and 
threatened to shoot her if she pressed any alarms. Meanwhile, 
Anderson  held  another  employee  at  gunpoint  and  ordered 
him to open and empty the vault. Before leaving, Anderson 
also  threatened  to  detonate  a  bomb:  “Nobody  move  for  ten 
minutes. I got a bomb and I’ll blow this place up.” Anderson 
and  Hill  made  off  with  approximately  $250,000  and  met 
Foster a short distance from the credit union. The three later 
split the proceeds, with Foster pocketing around $100,000.  
    A  grand  jury  indicted  Foster  for  committing  an  armed 
robbery of the credit union, 18 U.S.C. § 2113(a), (d); using a 
firearm  during  a  crime  of  violence,  id. § 924(c)(1)(A)(i);  and 
possessing  a  firearm  as  a  felon,  id.  § 922(g)(1).  The  case 
No. 17‐3236                                                          3 

proceeded  to  trial,  and  a  jury  found  Foster  guilty  on  all 
counts. 
    The  district  court  sentenced  Foster  to  284 months’ 
imprisonment.  We  upheld  the  convictions  and  sentence  on 
direct  appeal.  United States  v.  Foster,  652 F.3d  776  (7th  Cir. 
2011). Invoking 28 U.S.C. § 2255, Foster later moved to vacate 
his  sentence,  contending  that  resentencing  was  warranted 
because,  in  the  wake  of  Samuel  Johnson  v.  United  States, 
135 S. Ct. 2551  (2015),  his  prior  conviction  for  burglary  no 
longer  qualified  as  a  predicate  offense  under  the 
Armed Career  Criminal  Act.  Once  the  Supreme  Court 
decided  Mathis  v.  United  States,  136  S.  Ct.  2243  (2016),  the 
government  conceded  the  point,  and  the  district  court 
ordered resentencing. 
    Prior  to  resentencing,  the  Probation  Office  revised  its 
computation  of  the  advisory  guidelines  range.  The  revised 
range reflected a two‐level enhancement pursuant to U.S.S.G. 
§ 2B3.1(b)(2)(F) based on both Hill’s threat to shoot the teller 
and  Anderson’s  threat  to  detonate  a  bomb.  Foster  objected, 
arguing  that  Application Note  4  to  U.S.S.G.  § 2K2.4 
prohibited  any  death‐threat  enhancement  where,  as  here,  a 
defendant also received a sentence for committing a firearms 
offense under 18 U.S.C. § 924(c). 
   Pointing to our decision in United States v. White, 222 F.3d 
363 (7th Cir. 2000), the district court determined the two‐level 
enhancement  was  authorized  as  a  legal  matter.  The 
sentencing  judge  also  determined  the  enhancement  was 
warranted  on  the  facts,  as  Foster  effectively  ordered 
Anderson  and  Hill  to  “terrorize  this  bank”  and  thus  could 
have  foreseen  a  death  threat  being  conveyed  during  the 
robbery.  The  resulting  advisory  guidelines  range  was  97  to 
4                                                        No. 17‐3236 

121  months  for  the  robbery  and  felon‐in‐possession  counts, 
reflecting  a  total  offense  level  of  28  and  a  criminal  history 
category  of  III.  Without  the  death‐threat  enhancement,  the 
total offense level would have been 26, which, in turn, would 
have  reduced  the  advisory  range  to  78  to  97  months.  The 
district court imposed concurrent sentences of 121 months for 
the  robbery  and  felon‐in‐possession  convictions  to  be 
followed  by  the  60‐month  mandatory  consecutive  term  for 
the  § 924(c)  conviction,  yielding  a  total  sentence  of  181 
months’ imprisonment.  
                                  II 
                                  A 
    Foster renews his challenge to the two‐level death‐threat 
enhancement  he  received  pursuant  to  U.S.S.G. 
§ 2B3.1(b)(2)(F).  In  doing  so,  he  focuses  on  whether 
Anderson’s  threat  to  detonate  a  bomb  during  the  robbery 
supported  the  enhancement  because,  as  the  government 
concedes,  our  decision  in  United  States  v.  Katalinic  prevents 
Hill’s threat to shoot the teller with a gun from serving as the 
basis  for  the  enhancement.  See  510 F.3d  744,  748  (7th Cir. 
2007) (“We choose to adopt the rule used by our sister circuits 
that death threats related to the firearm forming the basis of 
the § 924(c) sentence cannot be double counted by increasing 
the base offense level for the underlying crime.”). Foster does 
not  contend  that  the  bomb  threat  somehow  fell  short  of 
constituting a death threat. His point is a legal one: relying on 
Application Note 4 to U.S.S.G. § 2K2.4, he contends that the 
district court was not permitted to impose the enhancement 
“for any weapon‐ or explosive‐related conduct—be it part of 
No. 17‐3236                                                         5 

the  underlying  offense  or  relevant  conduct—when  that 
defendant is also convicted under § 924(c).” 
    We  approach  an  interpretation  of  the  Sentencing 
Guidelines  as  we  would  a  question  of  statutory 
interpretation—by  starting  with  the  text  of  the  guidelines. 
See United States v. Vizcarra, 668 F.3d 516, 520 (7th Cir. 2012). 
Here, no particular guideline answers the question presented. 
The  source  of  the  two‐level  death‐threat  enhancement  is 
U.S.S.G. § 2B3.1(b)(2)(F), a subsection of the offense guideline 
applicable  to  Foster’s  armed  robbery  conviction  under  18 
U.S.C. § 2113(a), (d). But neither the text of nor commentary 
to § 2B3.1 suggests a limit on  imposing the  enhancement in 
conjunction with a sentence under § 924(c). The same is true 
of  the  text  of  U.S.S.G.  § 2K2.4,  the  guideline  applicable  to 
violations of § 924(c).  
    The  controlling  guidance  comes  from  the  Sentencing 
Commission’s commentary to § 2K2.4, and, more specifically, 
Application Note 4. As the Supreme Court has explained, we 
treat such commentary as “authoritative unless it violates the 
Constitution or a federal statute, or is inconsistent with, or a 
plainly erroneous reading of, that guideline.” Stinson v. United 
States, 508 U.S. 36, 38 (1993). So, too, has the Court recognized 
that  revisions  to  the  guidelines  can  occur  through  amend‐
ments to the commentary, including in response to a “prior 
judicial construction[] of a particular guideline.” Id. at 46. 
                               
6                                                      No. 17‐3236 

     By its terms, Application Note 4 to § 2K2.4 provides: 
        If a sentence under this guideline is imposed in 
        conjunction  with  a  sentence  for  an  underlying 
        offense, do not apply any specific offense char‐
        acteristic  for  possession,  brandishing,  use,  or 
        discharge of an explosive  or firearm when de‐
        termining  the  sentence  for  the  underlying  of‐
        fense. A sentence under this guideline accounts 
        for  any  explosive  or  weapon  enhancement  for 
        the underlying offense of conviction, including 
        any such enhancement that would apply based 
        on conduct for which the defendant is account‐
        able under § 1B1.3 (Relevant Conduct). 
    The language of Application Note 4 precluded the district 
court’s imposition of the two‐level enhancement challenged 
by  Foster.  The  note  starts  with  an  instruction  not  to  apply 
“any specific offense characteristic for possession, brandish‐
ing,  use,  or  discharge  of  an  explosive  …  when  determining 
the  sentence  for  the  underlying  offense”—here,  armed  rob‐
bery  of  a  financial  institution.  By  its  terms,  the  two‐level 
death‐threat enhancement in § 2B3.1(b)(2)(F) is a “specific of‐
fense characteristic” of a robbery.  
   Furthermore,  during  the  course  of  the  armed  robbery, 
Anderson announced that he had a “bomb” and referred to 
the bomb as part of telling those present not to “move for ten 
minutes,” lest he “blow this place up.” Anyone present surely 
thought Anderson was using an explosive to convey a death 
threat.  On  these  facts,  Anderson’s  statements  sufficed  to 
constitute  “use”  of  an  “explosive”  within  the  meaning  of 
Application Note 4. 
No. 17‐3236                                                       7 

    The  second  sentence  of  Application  Note  4  proves  this 
construction.  That  sentence  turns  the  focus  to  whether  the 
conduct  giving  rise  to  “any  explosive  or  weapon  enhance‐
ment”  constitutes  relevant  conduct  within  the  meaning  of 
§ 1B1.3.  Because  Anderson’s  bomb  threat  was  made  during 
the robbery to further his and Hill’s escape and, as the district 
court  found,  was  “reasonably  foreseeable”  to  Foster,  it  was 
“relevant  conduct”  to  the  robbery.  See  U.S.S.G. 
§ 1B1.3(a)(1)(B).  
   The  text  of  Application  Note  4  makes  plain  the 
consequence of our reading: Foster’s § 924(c) sentence already 
“accounts for any explosive or weapon enhancement” for the 
underlying robbery, including any enhancement that would 
apply  based  on  the  relevant  conduct  of  Anderson’s  bomb 
threat.  Accordingly,  no  enhancement  for  the  bomb  threat 
could  be  applied  to  the  offense  level  for  purposes  of 
computing  the  advisory  range  applicable  to  Foster’s  armed 
robbery conviction. 
                                B 
    The path that led the Commission to Application Note 4 
as  it  stands  today  reinforces  our  conclusion.  In  2000,  the 
Commission  revised  the  note,  previously  located  at 
Application Note 2 to U.S.S.G. § 2K2.4. (We refer to the note 
as Application Note 4 throughout this opinion and point out 
when we are discussing the earlier version.) The Commission 
explained that it “intended [the 2000 amendment] to avoid the 
duplicative  punishment  that  results  when  sentences  are 
increased  under  both  the  statutes  and  the  guidelines  for 
substantially the same harm” and to “conform application of 
guideline  weapon  enhancements  with  general  guideline 
principles.” U.S.S.G. Supp. to App. C, Amend. 599 (2000).  
8                                                    No. 17‐3236 

    Comparing  the  language  of  the  pre‐amendment 
application note and the post‐amendment application note is 
instructive:  
 Pre‐Amendment                      Post‐Amendment 
 U.S.S.G. § 2K2.4 n.2               U.S.S.G. § 2K2.4 n.4 
 Where a sentence under this        If a sentence under this 
 section is imposed in con‐         guideline is imposed in 
 junction with a sentence for       conjunction with a sen‐
 an underlying offense, any         tence for an underlying of‐
 specific offense characteristic    fense, do not apply any 
 for the possession, use, or        specific offense character‐
 discharge of an explosive or       istic for possession, bran‐
 firearm (e.g. § 2B3.1(b)(2)(A)‐    dishing, use, or discharge 
 (F) (Robbery)) is not to be ap‐    of an explosive or firearm 
 plied in respect to the guide‐     when determining the sen‐
 line for the underlying of‐        tence for the underlying 
 fense.                             offense. A sentence under 
                                    this guideline accounts for 
                                    any explosive or weapon 
                                    enhancement for the un‐
                                    derlying offense of convic‐
                                    tion, including any such 
                                    enhancement that would 
                                    apply based on conduct 
                                    for which the defendant is 
                                    accountable under § 1B1.3 
                                    (Relevant Conduct). 
    The  additional  language  in  the  revised  application  note 
prohibits “any explosive or weapon enhancement” based on 
relevant conduct where a defendant also receives a sentence 
under  § 924(c).  U.S.S.G.  §  2K2.4  n.4  (emphasis  added).  The 
No. 17‐3236                                                        9 

amended language broadens the inquiry under the applica‐
tion note to all relevant conduct: if the enhancement is based 
on relevant conduct, it is precluded. The amended note con‐
tains  no  indication  that  the  Commission  intended  to  reach 
only those enhancements imposed for the same conduct un‐
derlying the § 924(c) conviction.  
    In  issuing  the  amendment,  the  Commission  identified  a 
Ninth Circuit case, United States v. Willett, 90 F.3d 404 (9th Cir. 
1996), as an example of a misinterpretation of the application 
note. See U.S.S.G. Supp. to App. C, Amend. 599. Pointing to 
Willett, the Commission explained, “offenders have received 
both the mandated [§ 924(c)] penalty and a guideline weapon 
enhancement  in  circumstances  in  which  the  guidelines 
generally would require a single weapon enhancement.” Id. 
In Willett, the Ninth Circuit concluded that an enhancement 
for possessing a knife and silencer was permitted under the 
application  note  because  possessing  those  weapons  in 
addition to a gun “poses a greater risk,” so the enhancement 
“was  necessary  to  reflect  fully  the  wrongfulness  of  the 
defendant’s  conduct.”  90  F.3d  at  408.  The  Ninth Circuit  has 
since concluded that Willett is no longer good law in light of 
the  amendment  to  the  application  note.  United States  v. 
Aquino, 242 F.3d 859, 864  (9th Cir. 2001) (“It  is now beyond 
question  that  where  a  defendant  is  convicted  of  a  §  924(c) 
violation,  his  sentence  may  not  be  enhanced  at  all  for  any 
conduct  for  which  the  defendant  is  accountable  within  the 
scope of relevant conduct under U.S.S.G. § 1B1.3.”). 
                                 C 
    The  government  presses  a  different  construction  of 
Application Note 4. It argues that a death‐threat enhancement 
triggered by conduct separate from the conduct punished by 
10                                                     No. 17‐3236 

§ 924(c)  is  permissible.  It  urges  us  to  uphold  the  district 
court’s  imposition  of  the  death‐threat  enhancement  here  by 
concluding  that  “[n]either  Guideline  § 2K2.4  nor  its 
application note expressly precludes a court from applying an 
enhancement  for  a  threat  of  death  where  the  threat  is  not 
directly  related  to  the  firearm  for  which  [the]  defendant 
received a mandatory sentence under § 924(c).”  
   But the government’s proposed distinction between con‐
duct related to the § 924(c) offense and unrelated conduct can‐
not  be  squared  with  the  text  of  the  amended  note,  which 
broadly prohibits “any explosive or weapons enhancement” 
based on relevant conduct where a defendant also receives a 
sentence  under  § 924(c).  U.S.S.G.  § 2K2.4  n.4  (emphasis 
added).  The  breadth  of  the  Commission’s  language  in  the 
amendment does not allow for the limitation proposed by the 
government. 
     Nor  does  the  government  have  an  answer  to  the 
Sentencing  Commission’s  stated  objective  of  amending 
Application Note 4 to change the outcome of cases like Willett. 
Recall  that  Willett  did  not  involve  any  real  bombs  or  other 
explosive  devices.  To  the  contrary,  the  offense  conduct  that 
led  to  the  imposition  of  a  two‐level  enhancement  for  the 
possession of a dangerous weapon there was the defendant’s 
possession of a silencer and a knife. See Willett, 90 F.3d at 408. 
If  the  government’s  position  were  correct,  we  would  have 
expected  the  Commission  to  leave  the  outcome  of  Willett 
alone, as Charles Willett’s possession of the knife—which was 
not related to his § 924(c) conviction—could have been seen 
as  independently  sufficing  to  warrant  the  two‐level 
enhancement. But the Commission chose a different course, 
making  plain  that  its  2000  amendment  was  designed  to 
No. 17‐3236                                                     11 

preclude  such  enhancements  in  future  cases.  The 
government’s reading of Application Note 4 as limited to the 
firearm  (or  explosive)  underlying  a  defendant’s  §  924(c) 
conviction cannot be squared with the broad and expanded 
limitations  intended  by  the  Commission  through  its  2000 
amendment. Turning back to Foster’s case, Application Note 
4 and its commentary require us to decline the government’s 
invitation to distinguish between threats “directly related” to 
the  firearm  underlying  his  § 924(c)  conviction  and  threats 
unrelated to the firearm in the § 924(c) conviction. 
    The  government  also  argues  that  the  Commission’s 
limitation  extends  only  to  enhancements  for  the  “possession, 
brandishing,  use,  or  discharge  of  an  explosive  or  firearm.” 
U.S.S.G. § 2K2.4 n.4 (emphasis added). Quick to concede that 
Anderson and Hill’s use of guns during the robbery cannot 
provide the basis for a death‐threat enhancement to Foster’s 
sentence—as  any  other  conclusion  would  run  afoul  of  our 
conclusion  in  Katalinic—the  government  contends  that 
nothing about the offense conduct here involved the “use” of 
any “explosive.” Yes, Anderson conveyed a death threat by 
warning that he had a bomb and would blow up the credit 
union if anyone moved, but that conduct, the government’s 
reasoning runs, does not entail the use of any explosive, just 
a reference to one.  
    The government roots part of its argument in the history 
of Application Note 4. Prior to the amendment, the applica‐
tion  note  specifically  listed  the  enhancement  for  making  a 
death threat, § 2B3.1(b)(2)(F), as among the enhancements for 
possession, use, or discharge of an explosive or firearm. The 
2000 amendment removed this reference, leading the govern‐
12                                                      No. 17‐3236 

ment  to  contend  that  “any  explosive  or  weapon  enhance‐
ment”  in  the  amended  note  no  longer  encompasses  every 
death‐threat enhancement.  
    We remain unpersuaded that the offense conduct here did 
not  involve  the  “use”  of  an  “explosive.”  As  a  preliminary 
matter, our decision in Katalinic precludes the argument that 
the  removal  of  the  application  note’s  specific  reference  to 
§ 2B3.1(b)(2)(A)–(F)  means  that  “any  explosive  or  weapon 
enhancement”  no  longer  encompasses  a  death  threat.  See 
510 F.3d  at  747  (discussing  the  amendment  as  it  related  to 
death‐threat  enhancements  and  concluding  “[t]he 
Commission  was  presumably  aware  of  the  caselaw 
prohibiting  death‐threat  adjustments  in  this  context  and 
tacitly approved the interpretation by not criticizing it”). And 
for  good  reason:  we  know  of  nothing  suggesting  that  the 
Sentencing  Commission  intended  to  narrow  (and  not 
broaden)  the  reach  of  the  limitation  found  in  Application 
Note 4.  
    Moreover,  the  government’s  reading  invites  an  absurd 
result. Take, for example, an armed robbery like the one that 
occurred  here  but  where  Anderson  or  Hill  possessed  a  real 
bomb.  On  the  government’s  reading,  there  unquestionably 
would  be  a  use  of  an  explosive  and  thus  the  limitation  in 
Application  Note  4  would  prevent  imposition  of  the  death‐
threat enhancement in § 2B3.1(b)(2)(F). It makes little sense to 
permit the enhancement here, where nobody had a bomb but 
referred  to  one  as  part  of  leveling  a  death  threat,  but  not 
where  the  offenders  went  to  the  added—and  more 
blameworthy—effort of acquiring a real bomb and then using 
it during a robbery.  
No. 17‐3236                                                         13 

    Consider  another  example.  Application  Note  4  makes 
plain (in a paragraph just under the one at issue here) that, in 
circumstances  where  a  defendant  is  convicted  of  a  drug  of‐
fense and a § 924(c) violation, the drug sentence cannot be en‐
hanced for any use of violence or credible threat to use vio‐
lence.  The limitation  applies  broadly,  requiring  no  nexus  to 
the § 924(c) offense conduct. It is incoherent to conclude that 
the  Commission  intended  to  foreclose  altogether  threat  en‐
hancements in drug cases but to permit them in robbery cases 
so long as the facts show that the threat in a robbery case did 
not  involve  the  same  firearm  or  explosive  underlying  the 
§ 924(c) offense. The better conclusion is that the Commission 
intended  Application  Note  4  to  apply  broadly,  including 
where, as here, application of the relevant conduct rule shows 
that the threat to blow up  the credit union occurred during 
the course of the armed robbery. 
                                  III 
    That would be the end of this appeal if we were writing 
from a blank slate. Not so, though, and far from it. In several 
prior cases we have encountered Application Note 4 and sug‐
gested  different  interpretations—some  consistent  with  each 
other and others not. The time has come to land on a unified 
position.  Before  issuing  this  opinion,  we  circulated  it  to  the 
full court under Circuit Rule 40(e). No judge in active service 
requested to hear the case en banc. 
   The beginning point is our 2000 decision in United States v. 
White,  222  F.3d  363  (7th  Cir.  2000)  (White  I).  Rodney  White 
robbed a bank using a gun and a fake bomb. A conviction un‐
der § 924(c) followed, and, akin to Foster here, White received 
a two‐level enhancement to his robbery sentence for using a 
fake bomb. Id. at 372–73. He challenged the enhancement as 
14                                                     No. 17‐3236 

impermissible  double  counting,  citing  U.S.S.G.  § 2K2.4  n.2 
(1998), the earlier version of the application note that prohib‐
ited applying “any specific offense characteristic for the pos‐
session, use, or discharge of an explosive or firearm” for the 
underlying offense if the defendant also was convicted under 
§ 924(c). Id. at 373 & n.4. We concluded that a defendant like 
White could receive both a § 924(c) sentence and a sentencing 
enhancement as long as they were imposed for “different un‐
derlying conduct.” Id. at 373. We reasoned that using a fake 
bomb was not the same conduct as using a gun: they are sep‐
arate “offenses” under § 924(c) that carry substantially differ‐
ent penalties. Id. at 375. Tracking the Ninth Circuit’s reason‐
ing in Willett, we explained that there was a difference in the 
degree and kind of harm posed by a bomb versus a gun. Id. 
Thus, White had not been punished for the bomb “to the ex‐
tent Congress intended,” and the district court was free to en‐
hance the robbery sentence for that conduct. Id. 
    We  decided  White  I  before  the  Sentencing  Commission 
amended Application Note 4. The Commission’s specific ref‐
erence to Willett as an outcome the amendment was intended 
to avoid was significant because there, as in White I, the en‐
hancement was based on at least one weapon (a knife) unre‐
lated  to  the  conduct  underlying  the  § 924(c)  conviction.  On 
this understanding, we later agreed with White that he was 
eligible for a sentence reduction based on the Commission’s 
2000 amendment: 
       Because White’s use of the fake bomb was rele‐
       vant conduct to the underlying bank robbery of‐
       fense,  see U.S.S.G.  § 1B1.3(a)(1)(A),  the  § 924(c) 
       conviction  “account[ed]  for”  the  possibility  of 
       an  upward  adjustment  under  § 2B3.1(b)(2)(E). 
No. 17‐3236                                                            15 

        Had the amendment been in place at the time of 
        White’s  sentencing  imposing  the  upward  ad‐
        justment would have been forbidden. 
United  States  v.  White  (White  II),  309  F.  App’x  7,  9  (7th  Cir. 
2009).  
    White II supports Foster’s contention that the district court 
erred when imposing an enhancement to his robbery sentence 
for the bomb threat. In clear and precise terms, we recognized 
that the amendment to the application note abrogated the dis‐
tinction made in White I between enhancements based on the 
same weapon and conduct underlying the § 924(c) conviction, 
and  enhancements  based  on  different  underlying  conduct. 
See id. Just as Application Note 4 forbids an enhancement for 
using a fake bomb because it is already taken into account by 
the § 924(c) conviction, an enhancement for making a bomb 
threat—another “use” of a bomb—would be similarly prohib‐
ited. 
   This  analysis  is  clouded,  however,  by  three  of  our  deci‐
sions issued after the 2000 amendment. In those decisions, we 
recognized and reinforced the distinction made in White I be‐
tween enhancements for the same weapon and conduct un‐
derlying a § 924(c) conviction and enhancements for different 
underlying conduct without directly addressing whether that 
division withstands the amendment to Application Note 4.  
    In Katalinic, we held that a death‐threat enhancement can‐
not be imposed for “death threats relating to the firearm form‐
ing  the  basis  of  the  § 924(c)  sentence.”  510  F.3d  at  748.  Our 
conclusion reflected an interpretation of the amended appli‐
cation note and reliance on White I’s distinction between en‐
hancements arising from § 924(c) offense conduct and those 
16                                                     No. 17‐3236 

reflecting conduct unrelated to the use of a firearm. See id. at 
747  (describing  White  I  as  permitting  a  weapons‐related  en‐
hancement to a robbery sentence because the use of a bomb 
was “different underlying conduct” than the conduct leading 
to a § 924(c) firearms conviction). 
    In  a  subsequent  nonprecedential  decision,  we  remarked 
that Katalinic had “reaffirmed” White I after the 2000 amend‐
ment  to  Application  Note  4.  United  States  v.  Moses,  284  F. 
App’x 361, 363 (7th Cir. 2008). But we did not decide in Moses 
whether  the  amended  note  prohibited  an  increase  to  a  rob‐
bery sentence for using a fake bomb when the defendant al‐
ready had a § 924(c) conviction for using a firearm during the 
same robbery. Id. Instead, we upheld the sentence in question 
because the district court had alternatively justified it under 
the  statutory  sentencing  factors.  Id.  Most  recently,  in 
United States v. Eubanks, 593 F.3d 645, 649–50 (7th Cir. 2010), 
we employed White I’s  framework to assess whether an en‐
hancement for using a B.B. gun to pistol whip a victim during 
a  robbery  was  permitted  by  the  application  note.  We  con‐
cluded that the enhancement could not be applied because the 
defendant’s § 924(c) conviction for a firearm accounted for all 
of the guns (including the B.B. gun) he and his codefendants 
used during a robbery. Id. at 650.  
    So, although we have cited White I favorably in a few sub‐
sequent decisions, their holdings did not depend on its con‐
tinued  validity.  Moses  was  able  to  avoid  the  question about 
the scope of Application Note 4. Katalinic reflected a straight‐
forward  conclusion  that  enhancements  for  death  threats  re‐
lated to the firearm underlying the § 924(c) conviction are pro‐
hibited—an outcome observed to be consistent with White I’s 
focus on whether the enhancement in question reflected the 
No. 17‐3236                                                      17 

same or different conduct vis‐à‐vis the § 924(c) offense con‐
duct. And Eubanks relied on dicta in White I about treating all 
firearms  the  same  more  than  it  relied  on  White  I’s  holding 
about treating bombs and guns differently. 
    We take this opportunity to harmonize our caselaw. To the 
extent that White I drew a line between enhancements based 
on  the  same  and  different  underlying  conduct,  that 
distinction does not survive the Commission’s amendment to 
Application  Note  4  where  the  conduct  is  relevant  conduct. 
But  we  need  not  overturn  Katalinic,  Moses,  and  Eubanks 
because,  although  they  invoke  White  I  approvingly,  none 
depend on White I’s pre‐amendment reasoning. 
    Our conclusion flows from the language the Commission 
used in amending Application Note 4. It instructs that a dis‐
trict court is not permitted to impose any explosive or weapon 
enhancement, whether it is part of the underlying offense or 
relevant conduct, when a defendant is also sentenced under 
§ 924(c).  In  so  holding,  our  decision  today  in  no  way  pre‐
cludes consideration of that conduct at sentencing as a factor 
under 18 U.S.C. § 3553(a).  
                                IV 
    Accordingly, the district court should not have applied the 
enhancement for making a death threat to Foster’s sentence 
for the underlying robbery count because Application Note 4 
instructs  that  the  threat  was  already  accounted  for  by  his 
§ 924(c)  sentence.  We  therefore  VACATE  Foster’s  sentence 
and REMAND for resentencing.